Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frougier et al. (US 10,388,732 B1) in view of Ando et al. (US 9,583,486).
Regarding claim 1, Frougier discloses a configuration of nanosheet field effect transistor (FET) devices (right stack in Fig. 10) in a first region of a substrate (right side of substrate 14);
wherein each of the nanosheet FET devices in the first region includes:
a first channel nanosheet (bottom 44 in the right structure);
a second channel nanosheet (top 44 in the right structure) over the first channel nanosheet;
a first gate structure (unlabeled in Fig. 10, corresponding to components 39 in Fig. 9A within two portions 38 on either side of the first channel nanosheet in Fig. 10; Col. 4, Ln. 43-Col. 5, Ln 5) around the first channel nanosheet;
a second gate structure (unlabeled in Fig. 10, corresponding to components 39 in Fig. 9A within two portions 38 on either side of the second channel nanosheet in Fig. 10; Col. 4, Ln. 43-Col. 5, Ln 5) around the second channel nanosheet, wherein the first gate structure and the second gate structure pinch off in a pinch off area (30 in Fig. 10) between the first gate structure and the second gate structure (as seen in Fig. 6A, a portion of the pinch off area will be between, although not directly between, adjacent components 39);
wherein at least a portion of the pinch off area is undoped (Col. 4, Ln 20-30).
Frougier does not disclose that the gate structures contain doped regions. However, it is well known in the art that gate structures surrounding nanosheet field effect transistors can be made to have doped regions (Col. 6, Ln. 10-15 of Ando). There is a benefit to using such materials in that, when combined with diffusion barrier layers, they prevent oxygen diffusion into the gate region (id.). It would have been obvious to one having ordinary skill in the art at the time the Application was filed to modify the first and second gate structures of Frougier as such for this benefit.
Regarding claim 2, Frougier further discloses nanosheet FET devices in a second region of the substrate (structure on the left side of Fig. 10).
Regarding claim 3, each of the nanosheet FET devices in the second region includes a third channel nanosheet (bottom 44 in the left structure).
Regarding claim 4, each of the nanosheet FET devices in the second region includes a fourth channel nanosheet (top 44 in the left structure) over the third channel nanosheet.
Regarding claim 5, each of the nanosheet FET devices in the second region includes a third gate structure (unlabeled in Fig. 10, corresponding to components 39 in Fig. 9A within two portions 36 on either side of the third channel nanosheet in Fig. 10; Col. 4, Ln. 43-Col. 5, Ln 5) around the third channel nanosheet.
Regarding claim 6, each of the nanosheet FET devices in the second region includes a fourth gate structure (unlabeled in Fig. 10, corresponding to components 39 in Fig. 9A within two portions 36 on either side of the fourth channel nanosheet in Fig. 10; Col. 4, Ln. 43-Col. 5, Ln 5) around the fourth channel nanosheet.
Regarding claim 7, a gap is between the third gate structure and the fourth gate structure (see Fig. 10).
Regarding claim 8, Frougier does not disclose that the gate structures contain doped regions. However, it is well known in the art that gate structures surrounding nanosheet field effect transistors can be made to have doped regions (Col. 6, Ln. 10-15 of Ando). There is a benefit to using such materials in that, when combined with diffusion barrier layers, they prevent oxygen diffusion into the gate region (id.). It would have been obvious to one having ordinary skill in the art at the time the Application was filed to modify the third and fourth gate structures of Frougier as such for this benefit.
Regarding claim 9, Frougier further discloses a cap layer (40 in Fig. 10) formed over the second region.
Regarding claim 10, Frougier further discloses a cap layer (corresponding to 35 in Fig. 6A) formed within the gap between the third gate structure and the fourth gate structure.
Regarding claim 11, Frougier discloses a configuration of nanosheet field effect transistor (FET) devices (right stack in Fig. 10) in a first region of a substrate (right side of substrate 14);
wherein each of the nanosheet FET devices in the first region includes:
a first channel nanosheet (bottom 44 in the right structure);
a second channel nanosheet (top 44 in the right structure) over the first channel nanosheet;
a first gate structure (unlabeled in Fig. 10, corresponding to components 39 in Fig. 9A within two portions 38 on either side of the first channel nanosheet in Fig. 10; Col. 4, Ln. 43-Col. 5, Ln 5) around the first channel nanosheet;
a second gate structure (unlabeled in Fig. 10, corresponding to components 39 in Fig. 9A within two portions 38 on either side of the second channel nanosheet in Fig. 10; Col. 4, Ln. 43-Col. 5, Ln 5) around the second channel nanosheet, wherein a first gate pinch off region of the first gate structure and a second gate pinch off region off the second gate structure pinch off in a pinch off area (30 in Fig. 10) between the first gate structure and the second gate structure (as seen in Fig. 6A, a portion of the pinch off area will be between, although not directly between, adjacent components 39);
wherein at least a portion of the first gate pinch off region in the pinch off area is undoped (Col. 4, Ln 20-30); and
wherein at least a portion of the second gate pinch off region in the pinch off area is undoped (Col. 4, Ln 20-30).
Frougier does not disclose that the gate structures contain doped regions. However, it is well known in the art that gate structures surrounding nanosheet field effect transistors can be made to have doped regions (Col. 6, Ln. 10-15 of Ando). There is a benefit to using such materials in that, when combined with diffusion barrier layers, they prevent oxygen diffusion into the gate region (id.). It would have been obvious to one having ordinary skill in the art at the time the Application was filed to modify the first and second gate structures of Frougier as such for this benefit.
Regarding claim 12, Frougier further discloses nanosheet FET devices in a second region of the substrate (structure on the left side of Fig. 10).
Regarding claim 13, each of the nanosheet FET devices in the second region includes a third channel nanosheet (bottom 44 in the left structure).
Regarding claim 14, each of the nanosheet FET devices in the second region includes a fourth channel nanosheet (top 44 in the left structure) over the third channel nanosheet.
Regarding claim 15, each of the nanosheet FET devices in the second region includes a third gate structure (unlabeled in Fig. 10, corresponding to components 39 in Fig. 9A within two portions 36 on either side of the third channel nanosheet in Fig. 10; Col. 4, Ln. 43-Col. 5, Ln 5) around the third channel nanosheet.
Regarding claim 16, each of the nanosheet FET devices in the second region includes a fourth gate structure (unlabeled in Fig. 10, corresponding to components 39 in Fig. 9A within two portions 36 on either side of the fourth channel nanosheet in Fig. 10; Col. 4, Ln. 43-Col. 5, Ln 5) around the fourth channel nanosheet.
Regarding claim 17, a gap is between the third gate structure and the fourth gate structure (see Fig. 10).
Regarding claim 18, Frougier does not disclose that the gate structures contain doped regions. However, it is well known in the art that gate structures surrounding nanosheet field effect transistors can be made to have doped regions (Col. 6, Ln. 10-15 of Ando). There is a benefit to using such materials in that, when combined with diffusion barrier layers, they prevent oxygen diffusion into the gate region (id.). It would have been obvious to one having ordinary skill in the art at the time the Application was filed to modify the third and fourth gate structures of Frougier as such for this benefit.
Regarding claim 19, Frougier further discloses a cap layer (40 in Fig. 10) formed over the second region.
Regarding claim 20, Frougier further discloses a cap layer (corresponding to 35 in Fig. 6A) formed within the gap between the third gate structure and the fourth gate structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.A.C/               Examiner, Art Unit 2815                                                                                                                                                                                         /KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815